NUMBERS 13-14-00269-CR; 13-14-00270-CR; 13-14-00271-CR;
                          AND 13-14-00272-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


VICTOR CAMPOS,                                                               Appellant,

                                             v.

THE STATE OF TEXAS,                                                           Appellee.


                     On appeal from the 148th District Court
                           of Nueces County, Texas.



                           ORDER OF ABATEMENT
          Before Chief Justice Valdez and Justices Rodriguez and Garza
                                Order Per Curiam

         Currently pending before the Court is appellant's motion for pro se access to the

record in the above-referenced causes. Appellant's counsel has filed an Anders brief

herein and appellant has been unable to examine the record so that he can file a pro se

brief.
       Accordingly, it is hereby ORDERED that the trial court ensure that appellant has

the opportunity to fully examine the appellate record on or before March 2, 2015, and it is

FURTHER ORDERED that the trial court notify this Court as to the date upon which the

appellate record was made available to appellant. See Kelly v. State, 436 S.W.3d 313

(Tex. Crim. App. 2014).

       Appellant shall have thirty (30) days from the day the appellate record is first made

available to him to file his pro se brief with this Court. The State shall have twenty days

thereafter to file its response, if any.

       IT IS SO ORDERED.



                                                 PER CURIAM



Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
13th day of February, 2015




                                             2